Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art to: 
Chattopadhyay, et al.  (US 2012/0242897) is directed to a method and system for preprocessing the region of video containing text for improving the input for optical character recognition.  Chattopadhyay, et al. disclose, among other things, binarizing an enhanced high-resolution text image by using image processing device.  The output in the form of binarized image is used for touching character segmentation.  Once the binarized image is obtained very frequently, it is observed that the image consists of a number of touching characters.  These touching characters degrade the accuracy rate of any optical character recognition devices.  Hence the touching character segmentation is required to improve the performance of the optical character recognition. The process starts at the step 402, the width of each character in the binarized image is calculated.  It is assumed that each connected component with a significant width is a character.  Let the character width for the ith component be WCi.  At the step 404, the average character width in the binarized image is determined.  The average character width is calculated by using
                        
                            μ
                            ω
                            C
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    W
                                    C
                                
                            
                        
                    i
where, n is the number of character in the region of interest (See for example, Fig. 4 and the associated text); and Chung (Computer English Translation of Korean Patent No. KR-10-0259803 B1) discloses extracting a spare character expected to be a character image portion of 
	In contrast, the instant invention directed to a method and system for reconstructing an image.  Upon pre-process an input image to generate a plurality of character images, wherein each of the plurality of character images corresponds to a character in the input image, the instant invention determines: a) a local character thickness threshold value for each of the plurality of character images, wherein the local character thickness threshold value in a character image is based on a set of character pixel values in a pre-determined number of segments in the character image; and b) a global character thickness threshold value for the input image based on the local character thickness threshold value for each of the plurality of character images.  Thereafter, the instant invention reconstructs each of the plurality of character images, based on the local character thickness threshold value for each of the plurality of character images
and the global character thickness threshold value, to generate a plurality of reconstructed character images. These elements and in combination with all of the other elements of the claims are not disclosed or fairly suggested by any of the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.